
	
		I
		111th CONGRESS
		1st Session
		H. R. 339
		IN THE HOUSE OF REPRESENTATIVES
		
			January 8, 2009
			Mr. Platts introduced
			 the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To extend the expiration date of coupons issued under the
		  digital television converter box program.
	
	
		1.Short titleThis Act may be cited as the
			 Digital Television Coupon Improvement
			 Act.
		2.Coupon expiration
			 extension
			(a)AmendmentSection 3005(c)(1)(C) of the Digital
			 Television Transition and Public Safety Act of 2005 (Public Law 109–171; 120
			 Stat. 23) is amended to read as follows:
				
					(C)No
				expirationAll coupons issued
				under this section shall expire at the close of March 31,
				2009.
					.
			(b)Effective
			 DateThe amendment made by
			 subsection (a) shall apply to any coupon issued under section 3005 of the
			 Digital Television Transition and Public Safety Act of 2005 on or after the
			 date of enactment of such Act.
			
